DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.		The references listed in the Information Disclosure Statement filed on 9/30/21 has been considered by the Examiner (see attached PTO-1449).
3.	The IDS submitted contain over 160 references.  The Examiner has considered the references to the extent reasonably expected during normal examination time.  If Applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the Applicant to provide a statement indicating such relevance and a clear identification of such reference.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “an ex vivo portion”, the specification does not provide support for this limitation.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2 and 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 20 of Patent No. US 
	Claim 20 of Patent No. US 11,119,090 teaches all the limitations of claims 1, 2 and 13 of the present invention except for an ex vivo portion of the glucose sensor.
	Bonnecaze teaches this feature (see paragraphs [0091], [0101], [0103] and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bonnecaze’s teaching into the invention of claim 20 because blood glucose level would be determined. Therefore, proper analysis of the blood glucose level would be performed.
 Claims 15 and 17-26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 19, 3, 5, 5, and 6-12, respectively, of Patent No. US 11,119,090 in view of Bonnecaze et al. (Pub. No. US 2003/0100040) (hereinafter Bonnecaze).
	Claims 19, 3, 5, 5, and 6-12, of Patent No. US 11,119,090, do not teach the limitation “an ex vivo portion of the glucose sensor”.
	However, Bonnecaze teaches this feature (see paragraphs [0091], [0101], [0103] and Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Bonnecaze’s teaching into the invention of claim 20 because blood glucose level would be determined. Therefore, proper analysis of the blood glucose level would be performed.

				       Examiner’s notes
	
6.	The closest prior art, Feldman et al. (Pub. No. US 2005/023915) disclose a method for calibrating an analyte-measurement device that is adapted to evaluate the analyte 

Prior art
7.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Say et al. [‘752] disclose a method of calibrating an electrochemical sensor having one or more working electrodes implanted in a patient. A signal is generated from each of the working electrodes. Several conditions are tested to determine if calibration is appropriate. First, the signals from each of the one or more working electrodes should differ by less than a first threshold amount. Second, the signals from each of the one or more working electrodes should be within a predetermined range. And, third, a rate of change of the signals from each of the one or more working electrodes should be less than a second threshold amount. A calibration value is found assaying a calibration sample of a patient's body fluid. The calibration value is then related to at least one of the signals from the one or more working electrodes if the conditions described above are met.
Dobbles et al. [‘984] disclose a transcutaneous glucose sensor system is provided, the sensor system comprising a mounting unit adapted for mounting on a skin of a host; a sensor configured to measure an analyte concentration in the host; sensor electronics operably connected to the sensor, wherein the sensor is configured to provide data representative of an analyte concentration in the host; a receiver remote from the mounting unit and configured to receive sensor data from the electronics unit representative of a measured analyte concentration; and an information tag configured to provide sensor information selected from the group consisting of manufacturing information, calibration information, identification information, expiration information, sensor duration information, archived data, license code information, and combinations thereof.
       
      Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui